 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL A. HEMESATH
   AMANDA BECK
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-210 TLN

12                                  Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                            IN GOVERNMENT’S NOTICE
13                           v.

14   CODY BOYD,

15                                 Defendant.

16

17
             Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the four-page document filed with the Court in
19
     connection with the criminal prosecution of defendant Cody Boyd and the Government’s Request to
20
     Seal shall be SEALED until further order of this Court.
21
             It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for the defendant.
23
             The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court for
24
     the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in the
25
     Government’s request, sealing the supplemental plea agreement and the Government’s Request to Seal
26
     serves a compelling interest. The Court further finds that, in the absence of closure, the compelling interests
27
     identified by the Government would be harmed. In light of the public filing of its request to seal, the Court
28


       ORDER SEALING DOCUMENTS AS SET FORTH IN              1
30     GOVERNMENT’S NOTICE
 1 further finds that there are no additional alternatives to sealing that would adequately protect the compelling

 2 interests identified by the Government.

 3

 4 Dated: November 2, 2018

 5

 6

 7                                             Troy L. Nunley
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              2
30    GOVERNMENT’S NOTICE
